Case 1:19-cv-05984-AT-SLC Document 78 Filed 12/07/20 Page 1 of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

WELBY ACCELY, DOC #.
DATE FILED: _ 12/7/2020

Plaintiff,

 

-against-

CONSOLIDATED EDISON COMPANY OF NEW

YORK, INC., in its official capacity, ANDY 19 Civ. 5984 (AT)
FEEHAN, in his official and individual capacity,
DARREN BRINDISI, in his official and individual ORDER

capacity, and THERESA KOHN in her official and
individual capacity,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for December 15, 2020, is ADJOURNED to
January 6, 2021, at 10:20 a.m. By December 30, 2020, the parties shall submit their joint status
letter and case management plan.

The conference will proceed in accordance with the Court’s Emergency Rules and Practices in
Light of COVID-19. Accordingly, at 10:20 a.m. on January 6, 2021, the parties shall call into the
Court’s dedicated conference line at (888) 398-2342 or (215) 861-0674, and then enter the access
code 5598827, followed by the pound sign.

SO ORDERED.

Dated: December 7, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
